2522DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 9, 2022 has been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8, “frequency versus time of the frequency domain signal” (lines 3-4) is indefinite since an “amplitude vs. frequency” signal (not frequency vs. time signal) represents a frequency domain signal.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 17, 18, 21, 22, 25, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2005/0234670) in view of Dobyns (US 2012/0078557).

Regarding claims 1 and 6, Hagen et al. discloses a measurement apparatus and method for operating a multi-domain oscilloscope (100, Fig. 1, comprising a DSO function, paragraph 0016, lines 1-2; Abstract, lines 1-3), comprising:
receiving a time domain input signal (610 is in time domain, Fig. 6) in a time domain (x-axis, Fig. 6);
receiving a logical signal (logical signal 620) comprising logic levels over time (logic levels over time, Fig. 6); and
receiving a frequency domain signal (spectrum) in a frequency domain (z-axis, Fig. 6).
Hagen et al. does not expressly disclose a time domain receiver configured to receive the time domain input signal, a logic domain receiver configured to receive the logical signal, a frequency domain receiver configured to receive the frequency domain signal.

However, Hagen et al. discloses the measurement apparatus (100) comprises receivers (120’s) comprise DSO function, logic analyzer function, and spectrum analyses function (column 0016, lines 1-4).

Dobyns discloses that an oscilloscope can measure/process a signal in time domain (column 0004, lines 7-9) and a spectrum analyzer can measure/process a signal in frequency domain (column 0004, lines 7-9) through frequency downconversion (paragraph 0026, lines 3-9) while

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with the oscilloscope and spectrum analyzer as receivers as disclosed by Dobyns, respectively, for measuring/processing a signal in time domain, signal in frequency domain through frequency downconversion, respectively.

Hagen et al. further discloses a controller (170) coupled to a logic domain receiver (120’s receives logic signal, trigger Tcc, Fig. 1 to process a logic analyzer function, paragraph 0016, lines 2-3), and configured to determine logic levels over time (controller 170 outputs trigger Tcc, Fig. 1)). While Hagen et al. does not expressly disclose controlling at least one parameter of the frequency domain input signal in response to the determined logic levels, Hagen et al. discloses “[e]ach of Signal Analysis Functions 120 is responsive to a trigger signal TRIG produced by Trigger Controller 140 (triggered by Tcc from controller 170, Fig. 1) and a time base signal TIME produced by Time Base Controller 130. Thus, the data acquisition and analysis functions provided by the various Signal Analysis Functions 120 may be synchronized and commonly triggered as desired” (paragraph 0017, lines 4-7). Hagen et al. further discloses “[t]he synchronization between data streams acquired in different measurement domains (includes frequency domain suggested by spectrum analyzer, since 120 comprises a spectrum analysis function, paragraph 0016, lines 1-4) is performed by using timestamps, a common trigger event, or a common clock, or a combination of any or all of them” (Abstract, lines 3-6). Accordingly, it would have been obvious in view of Hagen et al. to control at least one parameter (synchronization of frequency) of the frequency domain input signal (synchronization between data streams acquired in different measurement domains, includes frequency domain, since 120 comprises a spectrum analysis function, paragraph 0016, lines 1-4) in response to the determined logic levels (trigger levels of Tcc, Fig. 1; paragraph 0031, lines 22-23).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with a controller for the purpose of controlling at least one parameter of the frequency domain input signal in response to the determined logic levels.

Regarding claim 8, Hagen et al. discloses:
displaying at least one of the determined logic levels of the logic level input signal (displaying logic levels of 620’s), amplitude versus time of the time domain input signal (610).

While Hagen et al. does not display frequency versus time of the frequency domain signal, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claim 17, Hagen et al. does not expressly disclose the at least one parameter controlled by the controller includes an acquisition frequency of the frequency domain signal which is subject to frequency downconversion.

Dobyns discloses at least one parameter controlled by the controller (69) includes an acquisition frequency of a frequency domain signal (20, Fig. 6) (paragraph 0052, lines 1-12), the frequency domain signal (20) is subject to frequency downconversion (paragraph 0026, lines 5-9).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with a controller as disclosed by Dobyns for the purpose of controlling acquisition frequency of a frequency domain signal.

Regarding claim 18, Hagen et al. further discloses the controller (170) includes memory (178) that stores instructions (programs within memory 178, Fig. 1) and a processor (176) that executes the instructions to control (paragraph 0019).

Regarding claims 21 and 25, Hagen et al. does not disclose the frequency domain signal comprises a hopped signal.

Dobyns discloses a frequency domain signal comprises a hopped frequency domain signal for triggering a time domain acquisition (paragraph 0061, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with a frequency domain signal comprises a hopped signal as disclosed by Dobyns for the purpose of triggering a time domain acquisition.

Regarding claims 22, 26, and 31, Hagen et al. does not disclose the determined logic levels comprise a frequency control word (FCW) representing a center frequency of the hopped frequency domain signal.
Dobyns discloses logic levels (control signal, paragraph 0003, line 4, the control signal can be one of the digital control signals, paragraph 0002, line 4) comprise a frequency control word (FCW) (paragraph 0003, lines 3-4) representing a center frequency (carrier frequency) of the hopped frequency domain signal (paragraph 0003, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. with logic levels comprise a frequency control word as disclosed by Dobyns for the purpose of representing a center frequency of the hopped frequency domain signal.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Hagen et al. in view of Dobyns as applied to claim 1 above, and further in view of Morishima (US 2008/0211578).

Regarding claim 24, Hagen et al. as modified by Dobyns discloses the claimed limitations as discussed above, except the logic domain receiver comprises a one-bit quantizer, wherein the logical signal 1s determined to be a logic zero when the logical signal is below a threshold and a logic one when the logical signal is above the threshold.

Morishima discloses the logic domain receiver comprises a one-bit quantizer (16, Fig. 2), wherein the logical signal 1s determined to be a logic zero when the logical signal is below a threshold and a logic one when the logical signal is above the threshold (compares signal with threshold to determine a binary 1 or 0 signal, paragraph 0002, lines 4-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hagen et al. as modified with a one-bit quantizer as disclosed by Morishima for the purpose of determining a binary 1 or 0 signal.

	Allowable Subject Matter

Claims 16 and 27-30 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a measurement apparatus comprising
the frequency domain receiver is further configured to receive the frequency domain signal at acquisition frequencies controlled by the controller in accordance with the logic levels of the logical signal (claim 16) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on August 9, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 USC 103, Applicants argue, with regard to claims 1 and 6, “Pease et al. does not teach a logic analyzer for sampling a signal in the logic domain. Rather, para. [0092] of Pease et al. teaches a time domain signal, received in the time domain, that has been digitized, e.g., output by an analog-to-digital converter (ADC), and not a separate logical signal, received in the logic domain, including logic levels over time: “FIG. 14 is a time domain plot of digital data from an analogue-to-digital converter (e.g. 450, FIG. 4) in the calibrator. A time domain plot can be captured on an oscilloscope at the point before it is sampled by the ADC or in the digital domain by a logic analyzer or embedded logic analyzer, such as Xilinx Chipscope, after the ADC.” (Emphasis added). Converting the time domain signal from analog to digital does not teach a logic domain receiver configured to receive a logical signal comprising logic levels over time”.
Examiner’s position is while Pease et al. is no longer used in the rejections above, Pease et al. discloses capturing digital data by a logic analyzer (paragraph 0092, lines 3-6). Digital data are logical data since they comprise 0/1 data bits. Thus, digital data represent signals in the logic domain. This interpretation is consistent with the description in the specification where logical signals are signals in the logic domain (see specification, paragraph 0023, lines 1-2).
	Applicants further argue “mere mention of synchronizing data streams does not inherently teach that specifically controlling at least one parameter in the frequency domain input signal in response to logic levels determined from the separately received logic domain input. For example, the Abstract provides that “[t]he synchronization between data streams acquired in different measurement domains is performed by using timestamps, a common trigger event, or a common clock, or a combination of any or all of them,” none of which are logical signals received at a logic domain receiver comprising logic levels over time. For example, with regard to trigger signals in particular, Hagen et al. provides inter alia: “Each of Signal Analysis Functions 120 is responsive to a trigger signal TRIG produced by Trigger Controller 140 and a time base signal TIME produced by Time Base Controller 130. Thus, the data acquisition and analysis functions provided by the various Signal Analysis Functions 120 may be synchronized and commonly triggered as desired.” See para. [0017]. There is no teaching of the Trigger Controller 140 determining logic levels over time of a logic logical signal from a logic domain receiver or producing the trigger signal in response to such determined logic levels.”
	Examiner’s position is that it would have been obvious in view of Hagen et al., as discussed above, to control at least one parameter (synchronization of frequency) of the frequency domain input signal (synchronization between data streams acquired in different measurement domains, includes frequency domain suggested by spectrum analyzer, since 120 comprises a spectrum analysis function, paragraph 0016, lines 1-4) in response to the determined logic levels (trigger levels of Tcc, Fig. 1; paragraph 0031, lines 22-23).
 	Applicants’ amendments and remaining arguments have been considered but they are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 13, 2022